DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 4/1/2021, have been fully considered and are persuasive in view of the amendment which has been entered.  Therefore, the prior art rejection has been withdrawn. 
Reasons for Allowance
3.	Claims 1 and 3-7 are allowed.  
4.	The following is an examiner’s statement of reasons for allowance:  
5.	The closest prior art of record is Duff et al. (U.S Patent 3,575,713), Prodzenski (U.S Patent 3,583,544), Akihiko et al. [JP2014083779-See English Machine Translation Provided by Applicant on 05/16/2017], Drewitz (U.S Patent 5,881,429) and Nagatani et al. (PG Pub U.S 2010/0229894).
6.	Duff teaches a method/apparatus for removing a foreign matter from a preform, comprising transferring the preform continuously in a chamber by having the preform travel individually between a pair of endless belts bent in a substantially S-shape in a vertical plane, the endless belts extending form a lower side to an upper side of the chamber along a flow direction of the preform, the preform being transferred in an upright position with a mouth portion thereof facing up, the preform being inverted and transferred in an inverted position with the mouth portion thereof facing down from a first bent portion to a second bent portion of the endless belts, fluid is blasted into the preform from a nozzle through the mouth of the preform is performed; and transforming the preform in the chamber in the upright position again after the preform passes through the second bent portion.

	Prodzenski teaches a method/apparatus for washing containers traveling on a conveyer wherein it is known to modify the entry and exit of the containers such as the containers can be transferred from the lower side to an upper side of the chamber.  
	Prodzenski fails to teach the suction port member having sides extending between the first bent portion and the second bent portion and such that the uppermost edges of the sides of the suction port member, which extend between the first bent portion and second bent portion are positioned above both the filtered air nozzle opening and the opening in the mouth portion of the preform.  
Akihiko teaches that while the preform is continuously transferred, filtered air is blasted into the preform through a mouth portion of the preform from a filtered air nozzle, and at the same time air is sucked from the side of the mouth portion of the preform; the suction of air is achieved through an opening of a suction port member arranged to surround the filtered air nozzle.  
Akihiko fails to teach the suction port member having sides extending between the first bent portion and the second bent portion and such that the uppermost edges of the sides of the suction port member, which extend between the first bent portion and second bent portion are positioned above both the filtered air nozzle opening and the opening in the mouth portion of the preform.  
Drewitz teaches a method/apparatus for cleaning containers by an air stream wherein it is known for the suction of air to be achieved through an opening of a suction port member 
Drewitz fails to teach the suction port member having sides extending between the first bent portion and the second bent portion and such that the uppermost edges of the sides of the suction port member, which extend between the first bent portion and second bent portion are positioned above both the filtered air nozzle opening and the opening in the mouth portion of the preform.  
Nagatani teaches a method/apparatus for sterilizing preforms wherein it is known for cleaning fluid to use air injected from nozzle and into the preform wherein the nozzle has an inner diameter of 0.5mm to 4mm and that it is known for the distance between the air nozzle opening and mouth of the preform to be between 5mm and 50mm. 
Nagatani fails to teach the suction port member having sides extending between the first bent portion and the second bent portion and such that the uppermost edges of the sides of the suction port member, which extend between the first bent portion and second bent portion are positioned above both the filtered air nozzle opening and the opening in the mouth portion of the preform.  
7.	Thus, the prior art of record does not fairly teach or suggest the suction port member having sides extending between the first bent portion and the second bent portion and such that the uppermost edges of the sides of the suction port member, which extend between the first bent portion and second bent portion are positioned above both the filtered air nozzle opening and the opening in the mouth portion of the preform.  Therefore, the prior art fails to teach a method as in the context of claim 1 and an apparatus as in the context of claim 5.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714